               Case 4:20-cr-00447-HSG Document 31 Filed 04/22/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8

 9 Attorneys for the United States of America

10                                 UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                        OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                  )   CASE NO. CR 20-447 HSG
14                                              )
             Plaintiff,                         )
15                                              )   STIPULATION AND ORDER TO EXCLUDE
        v.                                      )   TIME FROM APRIL 19, 2021 TO MAY 3,
16                                              )   2021 UNDER THE SPEEDY TRIAL ACT
     DEMAURIJA MONZARELL COLLINS,               )
17                                              )
             Defendant.                         )
18                                              )
                                                )
19                                              )

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER
     CR 20-447 HSG
              Case 4:20-cr-00447-HSG Document 31 Filed 04/22/21 Page 2 of 3




 1          Counsel of record appeared for a status conference on April 19, 2021. Defendant informed

 2 Alameda County Sheriff’s Office personnel that he was ill and did not appear for the status conference.

 3 As discussed on the record, the parties submit this stipulation and proposed order to exclude time under

 4 the Speedy Trial Act.

 5          The parties agree and jointly request that the time from April 19, 2021 to May 3, 2021 be

 6 excluded from the Speedy Trial Act. As noted on the record, defense counsel has been unable to speak

 7 to Mr. Collins before the April 19, 2021 and therefore has not been able to discuss a possible resolution

 8 of this case. For the benefit of the parties’ discussions and the ability of defense counsel to advise the

 9 defendant, the parties requested the Court to set a further status conference on May 3, 2021.

10          In light of the foregoing, the parties stipulate and agree that excluding time from April 19, 2021

11 to May 3, 2021 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).

12 The parties further stipulate and agree that the ends of justice are served by excluding the time from

13 April 19, 2021 to May 3, 2021, from computation under the Speedy Trial Act, and the exclusion of time

14 will and hereby does outweigh the best interests of the public and the defendant in a speedy trial. 18

15 U.S.C. § 3161(h)(7)(A), (B)(iv).

16          The undersigned Assistant United States Attorney certifies that he has obtained approval from

17 counsel for the defendant to file this stipulation and proposed order.

18          IT IS SO STIPULATED.

19 Dated: April 21, 2021                                 /s/
                                                  HANNI M. FAKHOURY
20                                                Attorney for DEMAURIJA MONZARELL COLLINS
21

22 Dated: April 21, 2021                                 /s/
                                                  JONATHAN U. LEE
23                                                Assistant United States Attorney
                                                  Attorney for the UNITED STATES OF AMERICA
24

25

26

27

28
     STIPULATION AND ORDER
     CR 20-447 HSG                                    1
              Case 4:20-cr-00447-HSG Document 31 Filed 04/22/21 Page 3 of 3




 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
 3
     Court finds that failing to exclude the time between April 19, 2021 to May 3, 2021 would deny counsel
 4
     the reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
 5
     18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice are served by excluding
 6
     the time between April 19, 2021 to May 3, 2021, from computation under the Speedy Trial Act and the
 7

 8 exclusion of time will and hereby does outweigh the best interests of the public and the defendant in a

 9 speedy trial.

10          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from
11
     April 19, 2021 to May 3, 2021 shall be excluded from computation under the Speedy Trial Act. 18
12
     U.S.C. § 3161(h)(7)(A) and (B)(iv).
13
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15

16 DATED: 4/22/2021                                       _______________________________________
                                                          HONORABLE HAYWOOD S. GILLIAM, JR.
17                                                        United States District Court Judge

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER
     CR 20-447 HSG                                    2
